Case 2:90-cv-00520-KJM-DB Document 6607-1 Filed 04/15/20 Page 1 of 8




                  EXHIBIT A
                                                                Exhibit A
              Case 2:90-cv-00520-KJM-DBPopulation
                                          Document       6607-1
                                                  as of April 8, 2020 Filed 04/15/20 Page 2 of 8

Institution                                       Design Capacity     Actual Population           Population as % of design capacity
                                     1
Total housed in adult institutions                        85,083                111,868                                       131.5%
Total housed in camps                                                             2,943
Total housed out of state                                                             0
Individual CDCR Institutions - Men
Avenal State Prison                                         2,920                 4,259                                       145.9%
California State Prison, Calipatria                         2,308                 2,998                                       129.9%
California Correctional Center*                             3,883                 4,188                                       107.9%
California Correctional Institution                         2,783                 3,590                                       129.0%
California State Prison, Centinela                          2,308                 3,333                                       144.4%
California Health Care Facility, Stockton                   2,951                 2,814                                        95.4%
California Institution for Men                              2,976                 3,431                                       115.3%
California Men's Colony                                     3,838                 3,786                                        98.6%
California Medical Facility                                 2,361                 2,435                                       103.1%
California State Prison, Corcoran                           3,116                 3,051                                        97.9%
California Rehabilitation Center                            2,491                 3,758                                       150.9%
Correctional Training Facility                              3,312                 5,024                                       151.7%
Chuckawalla Valley State Prison                             1,738                 2,736                                       157.4%
Deuel Vocational Institution                                1,681                 1,844                                       109.7%
Folsom State Prison                                         2,066                 2,754                                       133.3%
High Desert State Prison                                    2,324                 3,322                                       142.9%
Ironwood State Prison                                       2,200                 2,909                                       132.2%
Kern Valley State Prison                                    2,448                 3,570                                       145.8%
California State Prison, Los Angeles                        2,300                 3,187                                       138.6%
Mule Creek State Prison                                     3,284                 3,981                                       121.2%
North Kern State Prison                                     2,694                 3,732                                       138.5%
Pelican Bay State Prison                                    2,380                 2,630                                       110.5%
Pleasant Valley State Prison                                2,308                 3,120                                       135.2%
RJ Donovan Correctional Facility                            2,992                 3,837                                       128.2%
California State Prison, Sacramento                         1,828                 2,381                                       130.3%
California Substance Abuse Treatment
Facility, Corcoran                                          3,424                 5,143                                       150.2%
Sierra Conservation Center*                                 3,836                 4,179                                       108.9%
California State Prison, Solano                             2,610                 4,120                                       157.9%
California State Prison, San Quentin                        3,082                 3,935                                       127.7%
Salinas Valley State Prison                                 2,452                 2,888                                       117.8%
Valley State Prison                                         1,980                 3,000                                       151.5%
Wasco State Prison                                          2,984                 4,218                                       141.4%
Individual CDCR Institutions - Women
Central California Women's Facility                         2,004                 2,730                                       136.2%
California Institution for Women*                           1,398                 1,601                                       114.5%
Folsom Women's Facility                                       403                   327                                        81.1%

* The individual Design Capacity and Actual Population figures for California Correctional Center, Sierra Conservation Center and
California Institution for Women include persons housed in camps. This population is excluded from the "Total housed in adult
institutions" included on Exhibit A.
1
  The "Actual Population" includes inmates housed in medical and mental health inpatient beds located within Correctional
Treatment Centers, General Acute Care Hospitals, Outpatient Housing Units, and Skilled Nursing Facilities at the State's 34
institutions. Many of those beds are not captured in "Design Capacity".
Source - April 8, 2020 Weekly Population Report, available at: https://www.cdcr.ca.gov/research/population-reports-2/.
Case 2:90-cv-00520-KJM-DB Document 6607-1 Filed 04/15/20 Page 3 of 8




                  EXHIBIT B
                      Case 2:90-cv-00520-KJM-DB Document 6607-1 Filed 04/15/20 Page 4 of 8
STATE OF CALIFORNIA   DEPARTMENT OF CORRECTIONS AND REHABILITATION                GAVIN NEWSOM, GOVERNOR

OFFICE OF LEGAL AFFAIRS
Jennifer Neill
General Counsel




            April 10, 2020


            Paul Mello
            Hanson Bridgett
            1676 N. California Boulevard, Suite 620
            Walnut Creek, CA 94596

            Dear Mr. Mello:

            Attached please find the California Department of Corrections and R           April 2020
            Status Update for the Three-Judge Court proceeding.

            Sincerely,




            JENNIFER NEILL
            General Counsel, Office of Legal Affairs
            California Department of Corrections and Rehabilitation
                  Case 2:90-cv-00520-KJM-DB Document 6607-1 Filed 04/15/20GAVIN
STATE OF CALIFORNIA —DEPARTMENT OF CORRECTIONS AND REHABILITATION            Page   5 of
                                                                                NEWSOM,   8
                                                                                        GOVERNOR




                             APRIL 20, 2020 UPDATE TO THE THREE-JUDGE COURT

            On February 10, 2014, the Three-Judge Court extended the deadline to achieve the court-ordered
            reduction in the in-state adult institution population to 137.5% of design capacity to February 28,
            2016. (ECF Nos. 2766/5060 & 2767/5061.) This report is CDCR’s 73rd report submitted since
            the Court issued its population-reduction order, and the 61st report submitted since February
            2015, when Defendants informed the Court that the population was below the court-ordered
            reduction. (ECF No. 2838/5278, filed February 17, 2015.) It has now been over five years since
            Defendants have been in full compliance with the population-reduction order. As of April 8,
            2020, the State’s prison population is 131.5% of design capacity.

            A.      Update on durability:
            As previously reported, Proposition 57, the State’s durable remedy that enacts many of the
            Court-ordered reforms as well as expands credit earning opportunities, was approved by voters in
            November 2016.

            On May 1, 2018, regulations for Proposition 57 were approved and made permanent.
            Information about these regulations can be found at: https://www.cdcr.ca.gov/proposition57/.

            Later, in December 2018, the Office of Administrative Law approved two emergency regulation
            packages which: (1) amend the nonviolent offender parole process to distinguish between
            determinately and indeterminately sentenced offenders and implement a parole consideration
            process for indeterminately sentenced, nonviolent offenders (“Nonviolent Offender Package”);
            and (2) expands credit earning opportunities (“Credit Earning Package”) for inmates who
            achieve a High School diploma or its equivalent or who complete 52 hours of programming
            under the Rehabilitative Achievement Credit program. The Credit Earning Package also reduces
            the minimum amount of time an inmate must serve until released following a sudden award of
            substantial credit.

            The Credit Earning Package went into effect on January 9, 2019, and can be found at
            https://oal.ca.gov/wp-content/uploads/sites/166/2019/01/2018-1220-03EON_APP-1.pdf.

            The Nonviolent Offender Package went into effect on January 1, 2019, and can be found at
            https://oal.ca.gov/wp-content/uploads/sites/166/2018/12/2018-1211-01EON.pdf. Following the
            Court of Appeal’s decision In re McGhee, effective July 9, 2019, CDCR no longer applies the
            previously mandated public safety screening criteria to eligible nonviolent offenders. All
            eligible (determinately and indeterminately sentenced) nonviolent offenders are now referred to
            the Board of Parole Hearings for consideration, regardless of their in-prison behavior. On
            September 10, 2019, the Office of Administrative Law approved the emergency regulations
            repealing the public safety screening criteria for determinately sentenced, nonviolent offenders.
            On March 26, 2020, the Office of Administrative Law made the emergency regulations


                                                                                                       15853516.1
         Case 2:90-cv-00520-KJM-DB Document 6607-1 Filed 04/15/20 Page 6 of 8


permanent. The notices of approval and publication can be found here:
https://www.cdcr.ca.gov/regulations/wp-content/uploads/sites/171/2020/04/Adopted-NCR-19-
06.pdf?label=Adopted%20Regulations%20for%20Supplemental%20Reforms%20to%20Parole
%20Consideration%20for%20Determinately-
Sentenced%20Nonviolent%20Offenders&from=https://www.cdcr.ca.gov/regulations/cdcr-
regulations/new-rules-page/. .

In addition, in response to the COVID-19 pandemic, pursuant to Governor Newsom’s March 24,
2020 Executive Order N-36-20 and CDCR’s Secretary Ralph Diaz’s independent authority under
California Government Code § 8658, CDCR has begun implementing processes to reduce the
inmate population at CDCR’s institutions.

The impact of the above-described regulations include:

    1.     Increased credit earning opportunities for all inmates except the condemned and those
           serving life without parole.
          1,734 inmates released in March earned credit authorized by Proposition 57 towards their
          advanced release date. These inmates earned an estimated average of 137.4 days of
          additional credit.1

    2.    Determinately Sentenced Nonviolent Offender Parole Process.
          CDCR began referring inmates to the Board for this process on July 1, 2017, pursuant to
          the emergency regulations promulgated on April 13, 2017. From July 1, 2017 through
          March 31, 2020, 19,401 referrals were made to the Board. As of March 31, 2020, 15,260
          referrals have been reviewed on the merits, with 2,983 inmates approved for release and
          12,277 denied. Additionally, 1,854 referrals have been closed because the Board’s
          jurisdictional review of the inmates’ criminal history and central file revealed they were
          not eligible for parole consideration. The remaining referrals are pending review,
          including the 30-day period for written input from inmates, victims, and prosecutors.

    3.    Indeterminately Sentenced Nonviolent Offender Parole Process.
          CDCR began screening indeterminately-sentenced, nonviolent offenders for eligibility in
          January 2019. As of January 31, 2020, 2,838 inmates have been referred to the Board for
          a parole consideration hearing, of which 124 were closed because the Board’s
          jurisdictional review of the inmates’ criminal history and central file revealed they were
          not eligible for parole consideration. The Board conducted 210 hearings for
          indeterminately sentenced nonviolent offenders. The hearings resulted in 14 grants, 168
          denials, and 28 stipulations to unsuitability. An additional 231 hearings were scheduled
          but were postponed, waived, continued, or cancelled. The remaining referrals are
          pending parole suitability hearings.




1
    This number does not include inmates released from fire camps.

                                                   2
                                                                                            15853516.1
         Case 2:90-cv-00520-KJM-DB Document 6607-1 Filed 04/15/20 Page 7 of 8


B.        Update on Other Measures Defendants Continue to Implement:

    1.    Contracting for additional in-state capacity in county jails, community correctional
          facilities, private prison(s), and reduction of out-of-state beds:
          Defendants have reduced the population in CDCR’s 34 institutions by transferring
          inmates to in-state facilities.
             a. Private Prison (California City):
                 The current population of California City is approximately 2,026 inmates.

             b. Community correctional facilities (CCFs),modified community correctional
                facilities (MCCFs), and Female Community Reentry Facility (FCRFs):
                 The State currently has contracted for 2,818 MCCF and FCRF beds that are in
                 various stages of activation and transfer.

             c. County jails:
                 The State continues to evaluate the need for additional in-state jail bed contracts
                 to house CDCR inmates.

             d. Reduction of inmates housed out-of-state:
                 On February 10, 2014, the Court ordered Defendants to “explore ways to attempt
                 to reduce the number of inmates housed in out-of-state facilities to the extent
                 feasible.” Since that time, the State has reduced the out-of-state inmate
                 population to zero.2 The last inmates in out-of-state contract beds returned to
                 California at the end of June 2019.

    2.    Parole process for medically incapacitated inmates:
          The State continues to work closely with the Receiver's Office to implement this
          measure. The Receiver’s Office is continuing to review inmates and is sending
          completed recommendations to CDCR. Recommendations received from the Receiver’s
          office are reviewed by DAI and referred to the Board for a hearing. As of April 9, 2020,
          the Board has held 163 medical parole hearings under the revised procedures, resulting in
          97 approvals and 66 denials. An additional 40 were scheduled, but were postponed,
          continued, or cancelled.

    3.    Parole process for inmates 60 years of age or older having served at least 25 years:
          The Board continues to schedule eligible inmates for hearings who were not already in
          the Board’s hearing cycle, including inmates sentenced to determinate terms. From
          February 11, 2014, through March 31, 2020, the Board held 4,375 hearings for inmates
          eligible for elderly parole, resulting in 1,219 grants, 2,722 denials, 434 stipulations to
          unsuitability, and there currently are no split votes that require further review by the full

2
 This statistic only concerns inmates in out-of-state contract beds and does not include inmates
housed in other states under interstate compact agreements.

                                                    3
                                                                                                15853516.1
     Case 2:90-cv-00520-KJM-DB Document 6607-1 Filed 04/15/20 Page 8 of 8


      Board. An additional 2,043 hearings were scheduled during this period but were waived,
      postponed, continued, or cancelled.

      As discussed in prior reports, the State enacted Assembly Bill 1448 on October 11, 2017,
      authorizing an elderly parole program for inmates age 60 or older who have served at
      least 25 years of incarceration. The State will continue to implement the Court-ordered
      elderly parole process until this matter is terminated or the February 10, 2014 Order is
      modified.

4.    Male Community Reentry Programs:
      Contracts for the San Diego County, Los Angeles County, Kern County, and Butte
      County Male Community Reentry Programs are in place. The State continues to review
      and refer eligible inmates for placement consideration. As of April 8, 2020, 542 inmates
      are housed in Male Community Reentry Program facilities. The State of California’s
      2019-2020 Budget allocates $7.5 million General Fund for CDCR’s reentry facilities, a
      portion of which are allocated to expand the Male Community Reentry Program facility
      in Los Angeles by 10 beds.

5.    Expanded alternative custody program:
      The State's expanded alternative custody program for females, Custody to Community
      Transitional Reentry Program (CCTRP), provides female inmates with a range of
      rehabilitative services that assist with alcohol and drug recovery, employment, education,
      housing, family reunification, and social support. Female inmates in the CCTRP are
      housed at facilities located in San Diego, Santa Fe Springs, Bakersfield, Stockton, and
      Sacramento. As of April 8, 2020, 341 female inmates are participating in the CCTRP.
      The State of California’s 2019-2020 Budget allocates $7.5 million General Fund for
      CDCR’s reentry facilities, a portion of which are allocated to establish two new 60-bed
      female CCTRP facilities in Los Angeles and Riverside.

6.    Reduction of inmate population in response to COVID-19 pandemic:
      On March 24, 2020, Governor Newsom issued an Executive Order N-36-20 suspending
      the intake of new inmates into CDCR facilities for 30 days subject to one further 30-day
      extension as needed in order “to protect the health, safety, and welfare” of CDCR inmates
      and staff. Secretary Diaz will extend the suspension of intake by an additional 30 days.
      Further to these efforts, Secretary Diaz has exercised his independent authority under
      California Government Code § 8658 to transition inmates for whom CDCR staff have
      determined that public safety risk does not preclude release to early parole or Post
      Release Community Supervision. Inmates with 60 days or less remaining on their
      sentence (as of March 30, 2020) who are not serving a current term for a violent felony,
      or for a domestic violence offense, and are not required to register as a sex offender will
      have their release to parole or Post Release Community Supervision accelerated under
      Secretary Diaz’s direction. As of the end of the day on April 14, 2020, a total of 3,585
      inmates have been released as a result of the Secretary’s directive and other natural
      attrition.



                                               4
                                                                                         15853516.1
